Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO CREDIT AGREEMENT

THIRD AMENDMENT, dated as of May 22, 2018 (this “Amendment”), to the Credit
Agreement, dated as of August 30, 2016 (as amended by the First Amendment to
Credit Agreement, dated as of March 1, 2017 (the “First Amendment”) and by the
Second Amendment to Credit Agreement dated as of November 21, 2017 (the “Second
Amendment”) and as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among ESH Hospitality, Inc. (the “Borrower”),
the other Guarantors party thereto from time to time, the lenders party thereto
from time to time (the “Lenders”) and Deutsche Bank AG New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”), collateral
agent and L/C Issuer.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has requested that the outstanding Initial Term Loans
(including, for the avoidance of doubt, the Second Repriced Term Loans made or
continued pursuant to the Second Amendment) be refinanced with a new term
facility (the “Refinancing Term Facility”) in accordance with Section 2.15 of
the Credit Agreement by obtaining Repriced Term Commitments (as defined in
Section 4 of this Amendment) and having existing Initial Term Loans be continued
as provided herein;

WHEREAS, the loans under the Refinancing Term Facility (the “Third Repriced Term
Loans”) will replace and refinance the currently outstanding Initial Term Loans;

WHEREAS, except as otherwise provided herein, the Third Repriced Term Loans will
have the same terms as the Initial Term Loans currently outstanding under the
Credit Agreement;

WHEREAS, each existing Term Lender that executes and delivers a Lender Addendum
(Cashless Roll) attached hereto (a “Lender Addendum (Cashless Roll)”) and in
connection therewith agrees to continue all of its outstanding Initial Term
Loans as Third Repriced Term Loans (such continued Initial Term Loans, the
“Continued Term Loans”, and such Lenders, collectively, the “Continuing Term
Lenders”) will thereby (i) agree to the terms of this Amendment and (ii) agree
to continue all of its existing Initial Term Loans (such existing Initial Term
Loans, the “Existing Term Loans”, and the Lenders of such Existing Term Loans,
collectively, the “Existing Term Lenders”) outstanding on the Third Amendment
Effective Date (as defined below) as Third Repriced Term Loans in a principal
amount equal to the aggregate principal amount of such Existing Term Loans so
continued (or such lesser amount as notified to such Lender by the
Administrative Agent prior to the Third Amendment Effective Date);

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a Lender
Addendum (Additional Term Lender) attached hereto (a “Lender Addendum
(Additional Term Lender)”



--------------------------------------------------------------------------------

and, together with a Lender Addendum (Cashless Roll), a “Lender Addendum”) and
agrees in connection therewith to make Third Repriced Term Loans (collectively,
the “Additional Term Lenders”) will thereby (i) agree to the terms of this
Amendment and (ii) commit to make Third Repriced Term Loans to the Borrower on
the Third Amendment Effective Date (the “Additional Term Loans”) in such amount
(not in excess of any such commitment) as is determined by the Administrative
Agent and notified to such Additional Term Lender;

WHEREAS, the proceeds of the Additional Term Loans will be used by the Borrower
to repay in full the outstanding principal amount of the Existing Term Loans
that are not continued as Third Repriced Term Loans by Continuing Term Lenders;

WHEREAS, the Continuing Term Lenders and the Additional Term Lenders
(collectively, the “Repriced Term Lenders”) are severally willing to continue
their Existing Term Loans as Third Repriced Term Loans and/or to make Third
Repriced Term Loans, as the case may be, subject to the terms and conditions set
forth in this Amendment;

WHEREAS, Section 2.15(d) of the Credit Agreement permits the Borrower to amend
the Credit Agreement and other Loan Documents with the written consent of the
Administrative Agent and the Repriced Term Lenders (i) to refinance the Existing
Term Loans with the proceeds of the Third Repriced Term Loans, which constitute
Refinancing Term Loans under the Credit Agreement and (ii) to effect such other
amendments to the Credit Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of Section 2.15 of the Credit
Agreement; and

WHEREAS, the Borrower, the Repriced Term Lenders and the Administrative Agent
are willing to agree to this Amendment on the terms set forth herein;

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. Amendments to Article I of the Credit Agreement. Section 1.01 of the
Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01:

“Third Amendment” means the Third Amendment to this Agreement, dated as of the
Third Amendment Effective Date.

“Third Amendment Effective Date” means May 22, 2017.

 

2



--------------------------------------------------------------------------------

“Third Repriced Term Loans” has the meaning assigned to such term in the Third
Amendment.

(b) Clause (a) of the definition of “Applicable Rate” is hereby amended and
restated in its entirety as follows:

with respect to the Initial Term Loans, a percentage per annum which is
applicable at such time by reference to the then applicable Rating Level Period
as set forth in the pricing schedule immediately below:

 

Applicable Rate

Eurocurrency Rate

Loans

Level 2 Period

  

Base Rate Loans

Level 2 Period

  

Eurocurrency Rate

Loans

Level 1 Period

  

Base Rate Loans

Level 1 Period

2.00%

   1.00%    1.75%    0.75%

Each change in the Applicable Rate resulting from a Rating Level Change shall be
effective commencing on the effective date of such Rating Level Change.

(c) The definition of “Initial Term Commitment” is hereby amended and restated
in its entirety as follows:

“Initial Term Commitment” means, as to each Term Lender, its obligation:
(i) prior to the First Amendment Effective Date, to make an Initial Term Loan to
the Borrower pursuant to Section 2.01(a) on the Closing Date in an aggregate
amount not to exceed the amount set forth opposite such Term Lender’s name in
Schedule 1.01A under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14), (ii) on or after the First Amendment
Effective Date but prior to the Second Amendment Effective Date, (a) to continue
its Existing Term Loans (as defined in the First Amendment) as a Repriced Term
Loan or (b) to make a Repriced Term Loan in the amount provided for in the First
Amendment or in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including Section 2.14); or (iii) on
or after the Second Amendment Effective Date but prior to the Third Amendment
Effective Date, (a) to continue its Existing Term Loans (as defined in the
Second Amendment) as a Second Repriced Term Loan or (b) to make a Second
Repriced Term Loan in the amount provided for in the Second Amendment or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14) or (iv) on or after the
Third Amendment Effective Date, (a) to continue its Existing Term Loans (as
defined in the Third Amendment) as a Third Repriced Term Loan or (b) to make a
Third Repriced Term Loan in the amount provided for in the Third Amendment or in
the Assignment and Assumption pursuant to which such

 

3



--------------------------------------------------------------------------------

Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including
Section 2.14). The aggregate amount of the Initial Term Commitments on, and
after giving effect to, the Third Amendment Effective Date is $1,220,747,297.02.

(d) The definition of “Initial Term Loans” is hereby amended and restated in its
entirety as follows:

“Initial Term Loans” means (i) prior to the First Amendment Effective Date, the
term loans made by the Lenders on the Closing Date to the Borrower pursuant to
Section 2.01(a), (ii) on and after the First Amendment Effective Date but prior
to the Second Amendment Effective Date, any Repriced Term Loans made or
continued pursuant to the First Amendment, (iii) on and after the Second
Amendment Effective Date but prior to the Third Amendment Effective Date, any
Second Repriced Term Loans made or continued pursuant to the Second Amendment or
(iv) on and after the Third Amendment Effective Date, any Third Repriced Term
Loans made or continued pursuant to the Third Amendment.

(e) The definition of “Rating Level Period” is hereby amended and restated in
its entirety as follows:

“Rating Level Period” means, as of any period, the level set forth below as then
in effect, as determined in accordance with the following provisions of this
definition:

“Level 1 Period” means a period during which the Borrower maintains a public
corporate family rating better than or equal to BB (with stable or better
outlook) from S&P and a public corporate family rating better than or equal to
Ba3 (with stable or better outlook) from Moody’s.

“Level 2 Period” means each period other than a Level 1 Period, and shall
include each period during which either Moody’s or S&P shall not have in effect
a rating (other than because either such rating agency shall no longer be in the
business of rating corporate debt obligations).

For purposes of the forgoing, if only one of Moody’s and S&P shall have in
effect a rating, the Rating Level Period shall be determined to be the Level 2
Period.

(f) The definition of “Responsible Officer” is hereby amended by replacing the
phrase “any document delivered on the Closing Date, the First Amendment
Effective Date, or the Second Amendment Effective Date” where used therein with
the phrase “any document delivered on the Closing Date, the First Amendment
Effective Date, the Second Amendment Effective Date, or the Third Amendment
Effective Date”.

 

4



--------------------------------------------------------------------------------

SECTION 3. Amendments to Article II of the Credit Agreement.

(a) Section 2.01(a) of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by adding the following sentence at the end of
Section 2.01(a):

“Following the making or continuation thereof, as applicable, on the Third
Amendment Effective Date, the Third Repriced Term Loans shall constitute Initial
Term Loans and Term Loans, as applicable, in all respects.”

(b) Section 2.05(a)(iv) of the Credit Agreement is hereby amended as of the
Third Amendment Effective Date by replacing the phrase “six months after the
Second Amendment Effective Date” in each place where used therein with the
phrase “six months after the Third Amendment Effective Date”.

(c) Section 2.06(b) of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by replacing the phrase “the Closing Date, the First
Amendment Effective Date or the Second Amendment Effective Date, as applicable”
where used therein with the phrase “the Closing Date, the First Amendment
Effective Date, the Second Amendment Effective Date or the Third Amendment
Effective Date, as applicable”.

(d) Clause (i) of Section 2.07(a) of the Credit Agreement is hereby amended and
restated as of the Third Amendment Effective Date in its entirety as follows:

“on the last Business Day of each March, June, September and December,
commencing with the first quarter after the Third Amendment Effective Date, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Initial Term Loans outstanding on the Third Amendment Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and”.

SECTION 4. Third Repriced Term Loans.

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Third Amendment Effective Date)
of its Existing Term Loans as a Third Repriced Term Loan on the Third Amendment
Effective Date in a principal amount equal to such Continuing Term Lender’s
Repriced Term Commitment (as defined below); and (ii) each Additional Term
Lender agrees to make a Third Repriced Term Loan on such date to the Borrower in
a principal amount equal to such Additional Term Lender’s Repriced Term
Commitment. For purposes hereof, a Person shall become a party to the Credit
Agreement as amended hereby and a Repriced Term Lender as of the Third Amendment
Effective Date by executing and delivering to the Administrative Agent, on or
prior to the Third Amendment Effective Date, a Lender Addendum (Additional Term
Lender) in its capacity as a Repriced Term Lender. For the avoidance of doubt,
the Existing Term Loans of a Continuing Term Lender must be continued in whole
and may not be continued in part unless approved by the Administrative Agent.

(b) Each Additional Term Lender will make its Third Repriced Term Loan on the
Third Amendment Effective Date by making available to the Administrative Agent,
in the

 

5



--------------------------------------------------------------------------------

manner contemplated by Section 2.02 of the Credit Agreement, an amount equal to
its Repriced Term Commitment. The “Repriced Term Commitment” (i) of any
Continuing Term Lender will be the amount of its Existing Term Loans as set
forth in the Register as of the Third Amendment Effective Date (or such lesser
amount as notified to such Lender by the Administrative Agent prior to the Third
Amendment Effective Date), which shall be continued as an equal amount of Third
Repriced Term Loans, and (ii) of any Additional Term Lender will be such amount
(not exceeding any commitment offered by such Additional Term Lender) allocated
to it by the Administrative Agent and notified to it on or prior to the Third
Amendment Effective Date. The commitments of the Additional Term Lenders and the
continuation undertakings of the Continuing Term Lenders are several, and no
such Lender will be responsible for any other such Lender’s failure to make or
acquire by continuation its Third Repriced Term Loan. The Third Repriced Term
Loans may from time to time be Base Rate Loans or Eurocurrency Rate Loans, as
determined by the Borrower and notified to the Administrative Agent as
contemplated by Section 2.02 of the Credit Agreement. The Lenders having
Existing Term Loans that are prepaid in connection with the making of the Third
Repriced Term Loans shall be entitled to the benefits of Section 3.05 of the
Credit Agreement with respect thereto. The Continuing Term Lenders hereby waive
the benefits of Section 3.05 of the Credit Agreement with respect to the
continuation of the Continued Term Loans pursuant to this Agreement.

(c) The obligation of each Repriced Term Lender to make or acquire by
continuation Third Repriced Term Loans on the Third Amendment Effective Date is
subject to the satisfaction of the conditions set forth in Section 5 of this
Amendment.

(d) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “Initial Term Loans” shall be deemed a reference to the
Third Repriced Term Loans contemplated hereby, except as the context may
otherwise require. Notwithstanding the foregoing (but except as set forth in
Section 4(b) above), the provisions of the Credit Agreement with respect to
indemnification, reimbursement of costs and expenses, increased costs and break
funding payments shall continue in full force and effect with respect to, and
for the benefit of, each Existing Term Lender in respect of such Lender’s
Existing Term Loans to the same extent expressly set forth therein.

(e) The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Administrative Agent, including by repayment
of Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of Third Repriced Term Loans in the same amount.

(f) For the avoidance of doubt, the Lenders hereby acknowledge and agree that,
at the sole option of the Administrative Agent, any Lender with Existing Term
Loans that are prepaid as contemplated hereby shall, automatically upon receipt
of the amount necessary to purchase such Lender’s Existing Term Loans so
replaced, at par, and pay all accrued interest thereon, be deemed to have
assigned such Loans pursuant to a form of Assignment and Assumption and,
accordingly, no other action by the Lenders, the Administrative Agent or the
Loan Parties shall be required in connection therewith. The Lenders hereby agree
to waive the notice requirements of Sections 2.05(a)(i) of the Credit Agreement
in connection with the prepayment or replacement of Existing Term Loans
contemplated hereby.

 

6



--------------------------------------------------------------------------------

SECTION 5. Effectiveness. The effectiveness of this Amendment and the
obligations of each Repriced Term Lender hereunder are subject to the
satisfaction of the following conditions precedent, except as otherwise agreed
between the Borrower and the Administrative Agent (the day on which such
conditions are satisfied or waived is herein referred to as the “Third Amendment
Effective Date”):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or .pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) executed counterparts of this Amendment;

(ii) executed Lender Addenda by the Continuing Lenders and the Additional Term
Lenders;

(iii) such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party (including
a certificate attaching the Organization Documents of each Loan Party) as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment;

(iv) an opinion from Fried, Frank, Harris, Shriver & Jacobson LLP, New York
counsel to the Loan Parties; and

(v) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the Third Repriced Term Loans) substantially in the form delivered on
the Closing Date.

(b) All fees and expenses due to the Administrative Agent required to be paid on
the Third Amendment Effective Date shall have been paid.

(c) The Administrative Agent shall have received at least three Business Days
prior to the Third Amendment Effective Date all documentation and other
information about the Borrower and the Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act that has been requested by the Administrative Agent in
writing at least 10 days prior to the Third Amendment Effective Date.

(d) The conditions set forth in Section 4.02 of the Credit Agreement shall have
been satisfied as of the Third Amendment Effective Date and the Administrative
Agent shall have received a certificate, dated the Third Amendment Effective
Date and signed by a Responsible Officer of the Borrower, confirming
satisfaction of the conditions set forth in Sections 4.02(i) and 4.02(ii) of the
Credit Agreement.

 

7



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.03(b) of the
Credit Agreement for purposes of determining compliance with the conditions
specified in this Section 5, each Repriced Term Lender that has signed a Lender
Addendum shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Repriced Term Lender
prior to the proposed Third Amendment Effective Date specifying its objection
thereto.

Notwithstanding any other provisions of this Amendment to the contrary, the
Administrative Agent may appoint a fronting lender to act as the sole Additional
Term Lender for purposes of facilitating funding on the Third Amendment
Effective Date. Accordingly, any Lender Addendum (Additional Term Lender)
submitted by or on behalf of an Additional Term Lender other than such fronting
lender will be deemed ineffective unless accepted by the Administrative Agent in
its sole discretion.

SECTION 6. Representations and Warranties. The Borrower and each Subsidiary
Guarantor hereby represents and warrants to each of the Lenders and the
Administrative Agent that as of the Third Amendment Effective Date:

6.1. This Amendment has been duly authorized, executed and delivered by each
Loan Party that is a party hereto. This Amendment, the Credit Agreement, as
amended hereby, and each other Loan Document constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity.

6.2. The execution, delivery and performance by each Loan Party of this
Amendment, and the consummation of the transactions contemplated hereby, (a) are
within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate or other organizational action, and (c) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (iii) violate any applicable
Law; except with respect to any conflict, breach, contravention or payment (but
not creation of Liens) referred to in clause (c)(ii)(x), to the extent that such
violation, conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

6.3. Each of the representations and warranties of each Loan Party set forth in
Article V of the Credit Agreement and each other Loan Document are true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects as so qualified) on and as of

 

8



--------------------------------------------------------------------------------

the Third Amendment Effective Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they are true and correct in all
material respects as of such earlier date.

SECTION 7. Effect of Amendment.

7.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

7.2. On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

7.3. Except as expressly provided herein or in the Credit Agreement, the
Refinancing Term Facility shall be subject to the terms and provisions of the
Credit Agreement and the other Loan Documents.

SECTION 8. Acknowledgement and Consent. Each Loan Party hereby confirms that
(i) all of its obligations, liabilities and indebtedness under the Loan
Documents to which it is a party shall remain in full force and effect on a
continuous basis regardless of the effectiveness of this Amendment and (ii) all
of the Liens and security interests created and arising under the Loan Documents
to which it is a party remain in full force and effect on a continuous basis,
and the perfected status and priority of each such Lien and security interest
continues in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, regardless of the effectiveness of this
Amendment, as collateral security for its obligations, liabilities and
indebtedness under the Credit Agreement as amended by this Amendment and related
guarantees.

SECTION 9. General.

9.1. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.2. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent, the Collateral Agent and the Lead Arrangers for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation,

 

9



--------------------------------------------------------------------------------

negotiation, syndication and execution of this Amendment and the consummation
and administration of the transactions contemplated hereby (including all
Attorney Costs of Skadden, Arps, Slate, Meagher & Flom LLP), in each case to the
extent such payment or reimbursement would be required by Section 10.04 of the
Credit Agreement.

9.3. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

9.4. Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

ESH HOSPITALITY, INC., as Borrower By:   /s/ Jonathan S. Halkyard   Name:
Jonathan S. Halkyard   Title:   Chief Executive Officer and President SUBSIDIARY
GUARANTORS:

CP ESH INVESTORS, LLC

EXTENDED STAY LLC

ESH H PORTFOLIO LLC

ESH SPARTANBURG GROUND LESSEE LLC

ESH ACQUISITIONS HOLDINGS LLC

ESH ACQUISITIONS LLC

ESA ADMINISTRATOR LLC

By:   /s/ Jonathan S. Halkyard   Name: Jonathan S. Halkyard   Title:   President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:   /s/ Nicholas Hayes   Name: Nicholas Hayes   Title:   Managing Director

 

By:   /s/ Ryan Corning   Name: Ryan Corning   Title:   Managing Director

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

LENDER ADDENDUM (CASHLESS ROLL) TO

THE AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

This Lender Addendum (Cashless Roll) (this “Lender Addendum”) is referred to in,
and is a signature page to, the Third Amendment (the “Amendment”) to the Credit
Agreement, dated as of August 30, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among ESH Hospitality, Inc.
(the “Borrower”), the other Guarantors party thereto from time to time, the
lenders party thereto from time to time (the “Lenders”) and Deutsche Bank AG New
York Branch, as administrative agent (in such capacity, the “Administrative
Agent”), collateral agent and L/C Issuer. Capitalized terms used but not defined
in this Lender Addendum have the meanings assigned to such terms in the
Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended thereby, to continue its
Existing Term Loans as Third Repriced Term Loans pursuant to a cashless roll on
the Third Amendment Effective Date in the amount of its Repriced Term
Commitment.

 

Name of

Institution:                                                                 
                                         
                                         
                                         
                                           

Executing as a Continuing Term Lender:

  By:         Name:     Title:

For any institution requiring a second signature line:

  By:         Name:     Title:



--------------------------------------------------------------------------------

LENDER ADDENDUM (ADDITIONAL TERM LENDER) TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2016

This Lender Addendum (Additional Term Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Third Amendment (the
“Amendment”) to the Credit Agreement, dated as of August 30, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ESH Hospitality, Inc. (the “Borrower”), the other Guarantors party thereto
from time to time, the lenders party thereto from time to time (the “Lenders”)
and Deutsche Bank AG New York Branch, as administrative agent (in such capacity,
the “Administrative Agent”), collateral agent and L/C Issuer. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby, (B) on the terms and subject to the conditions set forth in the
Amendment and the Credit Agreement as amended thereby, to make and fund Third
Repriced Term Loans on the Third Amendment Effective Date in the amount of such
Additional Term Lender’s Repriced Term Commitment and (C) that on the Third
Amendment Effective Date it is subject to, and bound by, the terms and
conditions of the Credit Agreement and other Loan Documents as a Lender
thereunder.

 

Name of

Institution:                                                                 
                                         
                                         
                                         
                                               

Executing as an Additional Term Lender:

  By:         Name:     Title:

For any institution requiring a second signature line:

  By:         Name:     Title: